'Motion for permission to proceed as a poor person granted. The appeal may be perfected upon one typewritten copy of the record and six typewritten copies of the brief and appendix. Edward S. Dermody, Esq., 709 Marine Midland Building, Binghamton, assigned to represent defendant upon this appeal, pursuant to section 722 of the County Law. Cross motion to dismiss appeal, from order denying motion for resentence and to vacate judgment of conviction rendered in County Court of Broome County on October 19, 1962, denied. The order, insofar as it denied the motion to vacate the judgment, is appealable (Code Crim. Pro., § 517; People v. Bennett, 26 A D 2d 962). Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.